CLAGETT, Judge,
dissenting.
I am unable to agree with the opinion of the court in the present case. While it is undoubtedly true, generally speaking, that for certain purposes, such as the imposition of sentence, different counts of an information, based on separate and distinct offenses, and requiring separate proof, are deemed separate, yet I do not believe that the same rule applies for appellate purposes. The present opinion of the court relies almost entirely on the authority of Yeager v. District of Columbia, D.C.Mun.App., 33 A.2d 629. While I was not a member of the court at the time of that decision, I would follow it if I thought it governed the present case. In the Yeager case, involving separate informations, there were actually different sentences or judgments under the different informations, each of them of less than $50. Here, however, regardless of whether the charges could have been brought in separate infor-mations, the government elected to bring them as several counts of the same information, and the net result was the imposition of a total penalty of more than $50. Whether there were several judgments or one judgment is a question of interpretation. The total fine (or judgment) was actually entered on the information. We must assume this was done by order of the trial court. The majority opinion assumes, without justification, in the view that I take of the case, that the entry “total fine $100” was only explanatory of the net effect of the various judgments “and was likely intended for the guidance of the financial clerk of the court whose duty is to receive payment of fines.” I believe that, to say the least, the -entry was ambiguous and that such ambiguity should be resolved in favor of defendants. If the judgment is considered as a total fine of $100, I think that such judgment undoubtedly is appealable as of right. That the trial court was authorized to impose such a total fine can hardly be questioned.7
As originally reported by the Senate and House Committees, the bill which became the present statute provided for appeals as of right from all judgments, both civil and criminal, except those in the Small Claims Branch of the Civil Division of *400the Municipal Court.8 Subsequently it was suggested to Congress that appeals as of right were unnecessary in petty criminal cases, and an amendment was offered and adopted embodying the present provision for applications of appeal in criminal cases where the penalty imposed is less than $50. While the present issue was not presented to Congress, I believe it may fairly be said that the intent was to give appeals as of right in all but very small criminal cases. I can not reconcile this view of the legislative history of the Act with a holding denying an appeal as of right under the circumstances of the present case. Regardless of technicalities, defendants, prosecuted on one information, were informed they must pay a total fine of $100. 9 They immediately gave oral notice of appeal and followed with a formal written notice of appeal within five days. Realizing as I do that the question is jurisdictional, I nevertheless have concluded that a reasonable interpretation of the statute gives these defendants the right of appeal to this court.
I would overrule 'the motion to dismiss the appeal.

. McKee v. Johnston, 9 Cir., 109 F.2d 273, certiorari denied 309 U.S. 664, 60 S.Ct. 592, 84 L.Ed. 1011.


. House Report No. 1236, 77th Congress, 1st Session (1941); Senate Report No. 1116, 7Tth Congress, 2d Session (1942).


. The information was brought against William W. Chambers, Sr., and W. W. Chambers, Jr., trading as W. W. Chambers Company. I assume that the judgment means that the two defendants are to pay the fine jointly.